Order, entered on July 16, 1963, unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant. This action was *777commenced February 2, 1961, and issue joined July 24, 1961. A demand for a bill of particulars served at that time has not been complied with, nor has the case been placed upon the calendar. There is no sufficient explanation for the long delay in prosecution (Sortino v. Fisher, 20 A D 2d 25). Concur — Botein, P. J., Valente, McNally, Stevens and Eager, JJ.